Judgment and order affirmed, with costs. Memorandum: There was sufficient evidence to sustain the verdict of the jury based upon findings that the plant installed by plaintiff in defendant’s building conformed in all respects to the terms of the contract made between the parties and that the repairs thereon became necessary by reason of the manner in which the defendant used and operated the plant. The affidavits submitted on defendant’s motion to set aside the verdict of the jury upon the ground that one of its members had made an outside investigation of the fact shows that there was not misconduct harmful to defendant or that was in any way improper on the part of any juror. Statements made outside of court by a juror following the trial, as well as affidavits made by a juror after the trial, may not be used to impeach the verdict of the jury. (People v. Sprague, 217 N. Y. 373; Gregory v. Bijou Theatre Co., 138 App. Div. 590; Payne v. Burke, 236 id. 527.) All concur. (The judgment is for plaintiff in an action for balance due for labor and material furnished. The order denies a motion for a new trial on the ground of irregularity and misconduct of the jury.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.